Voto concurrente del
Juez Asociado Señor Blanco Lugo
con el cual concurre el Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 30 de junio de 1966
Habiendo la parte querellada admitido expresamente que a la fecha de la presentación de la querella los obreros para *728cuyo beneficio se interpuso la reclamación habían cesado en su empleo por un período mayor de 3 años, es procedente la defensa de caducidad interpuesta, Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 856 (1965), siendo ineficaz la ale-gada reclamación extrajudicial como medio interruptivo.
Concurro con el resultado.
Luis Blanco Lugo Juez Asociado